FILED
                     UNITED STATES COURT OF APPEALS                          JUN 16 2010

                                                                         MOLLY C. DWYER, CLERK
                            FOR THE NINTH CIRCUIT                         U .S. C O U R T OF APPE ALS




LUPE C. HERNANDEZ,                                No. 08-17511

              Plaintiff - Appellant,              D.C. No. CV-07-00828-GMS
                                                  District of Arizona,
  v.                                              Phoenix

MICHAEL J. ASTRUE, Commissioner of
Social Security Administration,                   ORDER

              Defendant - Appellee.



Before: GRABER and McKEOWN, Circuit Judges.

       The memorandum disposition filed May 28, 2010, is amended as follows:

       Page 1, lines 1-2, delete the first sentence and replace with <Plaintiff Lupe

C. Hernandez appeals from the district court’s order remanding her claim for

disability benefits to the administrative law judge ("ALJ").>

       Page 3, line 4: change <administrative law judge ("ALJ")> to <ALJ>.